Citation Nr: 0512787	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for athlete's foot (tinea pedis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been received to reopen claims for 
service connection for PTSD and athlete's foot.


FINDINGS OF FACT

1.  In April 1986, the Board denied entitlement to service 
connection for PTSD and a skin rash, to include athlete's 
foot (tinea pedis).  This is the last final denial of service 
connection for athlete's foot.

2.  In September 1991, the Board found that new and material 
to reopen the claim for entitlement to service connection for 
PTSD had not been submitted.  This is the last final denial 
of service connection for PTSD.

3.  The information and evidence received since the Board's 
April 1986 decision does not bear directly or substantively 
on the issue of service connection for athlete's foot, is not 
so significant that it must be considered, and does not 
contribute to a more complete picture of the circumstances 
surrounding the basis of the claim. 

4.  The information and evidence received since the Board's 
September 1991 decision does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, that being verification of any claimed 
in-service stressor.


CONCLUSIONS OF LAW

1.  The April 1986 decision which denied entitlement to 
service connection for athlete's foot is final; new and 
material evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 7104 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed 
prior to August 29, 2001).

2.  The September 1991 decision in which the Board found that 
new and material evidence to reopen the veteran's claim for 
entitlement to service connection for PTSD is final; new and 
material evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 7104 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claims.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
June 2001 and January 2002.  

The Board finds that the notice provided to the veteran was 
given prior to the first agency of original jurisdiction (AOJ 
or RO) adjudication of the claim.  The issue on appeal was 
adjudicated in May 2002, and a statement of the case was 
issued in November 2002.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The June 2001 and January 2002 VCAA notice letters provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although it did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the November 2002 statement of the case (SSOC).  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the June 2001 and January 2002 VCAA 
notice letters was non-prejudicial error.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issues on appeal have been requested or obtained.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  In addition he was provided a 
personal hearing at the RO in June 2001.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Procedural History.  The RO denied service connection for an 
acquired psychiatric disorder and athlete's foot by rating 
decision dated in August 1984.  The veteran did appeal the 
decision.  In April 1986 the Board denied the claims for 
service connection for athlete's foot and an acquired 
psychiatric disorder claimed as PTSD.  The Board held that 
the episode of athlete's foot (tinea pedis) noted during 
service had cleared by discharge and that any current tinea 
was don medically documented for many years thereafter and 
was regarded as a new condition that was unrelated to the in-
service episode of athlete's foot.  The Board denied the 
veteran claim for service connection for PTSD on the basis 
that PTSD had not been demonstrated.

In March 1990, the veteran sought to reopen his claim for 
service connection for PTSD.  By decision dated in July 1990, 
the RO denied the claim.  The veteran appealed this decision 
and the Board in September 1991 denied the claim.  This 
decision is the last final disallowance of the claim for 
entitlement to service connection for PTSD.

In February 2001, the veteran filed the current claim to 
reopen his claims for PTSD and athlete's foot, which were 
denied by rating decision in May 2002. 

Laws and Regulations.  A claim disallowed by the Board may 
not be reopened on the same factual basis.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.  When an appellant requests 
that a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.  The Board does not have jurisdiction to consider 
a previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, new and material must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  These changes are prospective for claims 
filed on or after August 29, 2001, and are not applicable to 
the veteran's claim (filed in February 2001).

a.  PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If the veteran did not serve in combat, or if the 
stressor is not related to combat, corroborating evidence of 
the stressor having actually occurred is required.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The veteran claims to have PTSD as a result of running over a 
Vietnamese girl with his truck.  He does not claim to have 
participated in combat with enemy forces.  His service 
discharge certificate shows that he served in Vietnam.  His 
military occupational specialties (MOS) consisted of 
petroleum supply specialist.

By rating decision in August 1984 service connection for an 
acquired psychiatric disorder was denied.  The veteran 
appealed this decision, and in June 1985 the Board remanded 
the case for additional development, to include providing the 
veteran with a psychiatric examination.

In a September 1985 VA psychiatric examination, the veteran 
reported being nervous all the time, and suffering from 
severe depression at times.  He had insomnia and dreamed of 
Vietnam.   He reported injuring a Vietnamese girl during 
service with his truck.  He took her to the nearest 
Vietnamese hospital but did not know if she lived or died.  
Over the years he has attended the VA clinic and received 
medication and tranquilizers for nervousness.  He has 
reported that he was not actually in combat but was 
occasionally exposed to sniper fire and always feared 
landmines.  He described himself as nervous, scared, and 
depressed while in Vietnam.  The diagnosis was dysthymic 
disorder.  PTSD was not found.

In an April 1986 decision, the Board denied entitlement to 
service connection for PTSD.  The Board found that the 
evidence did not show that the veteran met the criteria for a 
diagnosis of PTSD.

The veteran again claimed entitlement to service connection 
for PTSD in March 1990.  With that claim he submitted a 
medical treatment report from the Plateau Mental Health 
Center (a fee based VA treatment facility) dated in June 
1988.  The report noted diagnoses of major depressive 
episodes, PTSD, and neurovegetative symptoms of depression. 

In July1990, the RO denied the veteran's claim.  In a 
September 1991 decision the Board denied entitlement to 
service connection for PTSD.  The Board found that the 
diagnoses of PTSD were based primarily on uncorroborated 
evidence of exposure to stressors.  There was no 
corroboration of any traumatic events or stressors in 
service.  The Board found that no new and material evidence 
had been submitted to reopen the case.

In February 2001 the veteran once again attempted to reopen 
his claim for entitlement to service connection for PTSD.  
With that claim he submitted duplicate copies of the 
previously submitted and considered medical evidence.  In 
addition, VAMC treatment records were submitted revealing 
treatment primarily for an anxiety disorder and depression 
from the Plateau Mental Health Center from about 1999 and on.  
In May 2002, the RO denied the veteran's claim and it is once 
again before the Board for adjudication.

In this case, the veteran does not allege that he engaged in 
combat with the enemy.  He only stated that he was exposed to 
occasional sniper fire and always feared landmines.  Under 
the circumstances, there is no support for a finding that the 
veteran participated in combat.

Regarding stressors for a veteran who did not engage in 
combat with the enemy, the Veterans Claims Court has held 
that "credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a stressor for a noncombat veteran; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen, 10. Vet. App. 128 (1997).  
Rather, the record must contain service records or other 
independent credible evidence to corroborate a noncombat 
veteran's testimony as to the alleged stressors. Dizoglio, 9 
Vet. App. 163 (1996).  Those service records, which are 
available, must support and not contradict the non-combat 
veteran's lay testimony concerning the stressors.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In the present case, 
no available service records support a finding that the 
veteran served in combat or corroborate any reported 
stressors.  The injury to a civilian would not be the type of 
incident which would be recorded in service records.

After careful consideration of the entire record, including 
the veteran's statements regarding his in-service stressors, 
the Board finds that this evidence is not new and material 
evidence sufficient to reopen the claim.  Service connection 
for PTSD was denied on the basis that the veteran did not 
participate in combat with the enemy and his reported 
stressors in support of a diagnosis of PTSD were not 
corroborated.  No evidence submitted since the last final 
denial of service connection for PTSD serves to corroborate 
any claimed stressor and/or combat service.

Next, the Board has considered the private and VA medical 
evidence, including the Plateau Mental Health Center records 
from 1988 to the present detailing the veteran's treatment 
for depression and PTSD.  These show that he had expressed 
continued symptoms of anxiety and depression.  However, no 
specifics regarding PTSD were reported.

While this evidence contains a diagnosis of PTSD (among 
others), this diagnosis was on file at the time of the last 
final Board denial in September 1991.  Service connection was 
then denied because there was no corroboration of reported 
stressors or of combat service, and none of the evidence 
submitted since that time supplies the missing evidence.

Additional diagnoses of the same disability may, in certain 
circumstances, be considered new and material (such as when 
there is a dispute between diagnoses actually caused or 
related to service).  Here additional diagnoses of PTSD are 
merely cumulative and redundant, especially when each and 
every diagnosis on file is based entirely on reports of 
stressors from the veteran himself, with no independent 
verification or corroboration.

After careful consideration of the evidence added to the 
record since the Board denial in September 1991, the Board 
finds that these records are not new and material to reopen 
the veteran's claim.  While this evidence is new in that it 
was not previously of record, the information contained in 
these documents is essentially the same as evidence which was 
of record and considered at the time of the previous 
decision, namely, that the veteran had been diagnosed with 
PTSD based on his reported Vietnam stressors.

However, as set forth above, a diagnosis of PTSD (in and of 
itself) is insufficient to support service connection for 
that disability; rather, the record must contain credible 
supporting evidence of the actual occurrence of an in-service 
stressor.  The Veterans Claims Court has specifically held 
that "credible supporting evidence" of the actual occurrence 
of an in-service stressor, as a matter of law, cannot consist 
solely of after-the-fact medical nexus evidence for a 
noncombat veteran.  Cohen, 10 Vet. App. 128 (1997); see also 
Dizoglio, 9 Vet. App. 163 (1996).

In this case, therefore, this additional evidence is relevant 
only to show that the veteran has a current diagnosis of 
PTSD.  As such, this evidence is repetitious, is not 
material, and cannot serve to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the September 1991 Board 
decision is not new and material and does not warrant 
reopening of the veteran's claim of service connection for 
PTSD. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
the September 1991 Board decision denying service connection 
for PTSD remains final and the veteran's appeal must be 
denied.

b.  Athlete's Foot.   The veteran's service medical records 
show that he was treated once in service for athlete's foot 
in January 1965 with hydrocortisone ointment and foot powder.  
No other treatment in service was noted and the examination 
on separation from service in April 1966 was normal.

By rating action in August 1984 service connection for 
athlete's foot was denied.  The veteran appealed and the 
Board denied the veteran's claim for service connection for 
athlete's foot in April 1986 on the grounds that tinea pedis 
in service was acute, and resolved prior to his release from 
service.  The Board stated that since tinea pedis was not 
medically documented for many years thereafter, any current 
tinea was unrelated to that in service.

The veteran again claimed entitlement to service connection 
for athlete's foot in February 2001.  The evidence received 
subsequent to the April 1986 decision includes duplicate 
copies of the service medical records described above.  That 
evidence is not new because it is duplicative of the service 
medical records considered in the April 1986 decision.

In addition VA clinical medical records were submitted which 
revealed that the veteran was seen in the VA dermatology 
clinic in January 2001 for toenail pathology.  A KOH test was 
positive for onychomycosis, and he was started on treatment 
with Triamcinolone.  However, there is no diagnosis of 
athlete's foot noted.  
 
The VA treatment records are new, in that the evidence of 
record in April 1986 did not document any treatment for a 
fungal disorder of the feet after January 1965.  The medical 
records are not material, however, because although they 
relate to onychomycosis of the toenails, they do not 
establish that he currently has athlete's foot, which began 
in service.  Because the medical evidence does not reflect a 
current medical diagnosis of athlete's foot, it does not 
raise a reasonable possibility of substantiating the claim.  
The Board finds, therefore, that evidence that is both new 
and material has not been received, and the claim of 
entitlement to service connection for athlete's foot is not 
reopened.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for athlete's 
foot, the appeal is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


